UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                    08 Civ. 10934   (LAP)
                                       09 Civ. 4614   (LAP)
                                        09 Civ. 553   (LAP)
                                       09 Civ. 4784   (LAP)
                                        09 Civ. 564   (LAP)
                                        09 Civ. 165   (LAP)
                                        09 Civ. 166   (LAP)
                                       10 Civ. 2464   (LAP)


                                              ORDER


LORETTA A. PRESKA, Senior United States District Judge:

    The parties shall inform the Court no later than today,

Thursday, May 13, at 4 p.m. whether they consent to extending

the TRO (dkt. no. 2347 in 8-cv-10934) through Monday, May 17, so

that the Court can issue a full opinion on the motion (dkt. no.

2345).

    SO ORDERED.

Dated:   New York, New York
         May 13, 2021


                         __________________________________
                         LORETTA A. PRESKA




                                1
